556 F.2d 981
HAZELWOOD CHRONIC & CONVALESCENT HOSPITAL, INC., dba KearneyStreet Convalescent Center, Plaintiff-Appellee,v.Caspar WEINBERGER, Secretary of Health, Education andWelfare, the United States of America, and BlueCross of Oregon, dba Northwest HospitalService, Defendants-Appellants.
No. 74-2210.
United States Court of Appeals,Ninth Circuit.
May 27, 1977.Rehearing Denied July 18, 1977.

1
Sidney I. Lezak, U. S. Atty., Vinita Jo Neal, Asst. U. S. Atty., Portland, Or., Robert E. Kopp, David M. Cohen, U. S. Dept. of Justice, Civ. Div., Washington, D. C., argued, for appellant.


2
Michael J. Gentry, Arden Shenker, Portland, Or., Arthur J. Crowley, Los Angeles, Cal., argued, for appellee.


3
Before WALLACE and KENNEDY, Circuit Judges, and FERGUSON,* District Judge.

ORDER

4
On April 4, 1977, the United States Supreme Court vacated the judgment of this court and remanded the case for further consideration. --- U.S. ----, 97 S. Ct. 1595, 51 L. Ed. 2d 801 (1977).  Accordingly, the judgment of the district court is vacated and the cause is remanded to the district court for further consideration in light of the Supreme Court's opinion in Califano v. Sanders, 430 U.S. 99, 97 S. Ct. 980, 51 L. Ed. 2d 192 (1977).



*
 Honorable Warren J. Ferguson, United States District Judge for the Central District of California, sitting by designation